Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on December 16, 2020 has been entered.
RESPONSE TO AMENDMENT AND ARGUMENTS
This Non-Final Office action is responsive to the Request for Continued Examination filed on December 16, 2020 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 2–4, 9–11, and 16–18 are now amended.
New claims 22–25 are now added.
Claims 2–25 are pending in the application. 
Claims 2, 5, 9, 12, 16, and 19 were rejected under 35 U.S.C. § 103 for being obvious over Hayashi et al., An Oral Interaction Control Method with Web Pages by VXML Metadata Definition ("Hayashi") in view of U.S. Patent Application Publication No. 2009/0327251 (“Walmer”).
In response, and in order to comply with the Patent Act, the Applicant narrowed the scope of the claimed invention to one that the Applicant believes not to be disclosed by Hayashi:
[C]laim 2 has been amended to recite "the interaction include[es] transmitting one or more interaction parameters specified in the content metadata for the matched particular voice label to an account of the user." It is respectfully submitted that Hayashi's transmitting of another Web page is not descriptive of this amended language because a Web page is not an interaction parameter, much less "one or more interaction parameters specified in [] content metadata for [a] matched particular voice label," as recited in claim 2.
(Response 10) (emphasis added).
The Examiner agrees, and therefore, this ground of rejection is hereby withdrawn. All other rejections of claims that depend from claims 2, 9, or 16 are also withdrawn for the same reason. 
However, the change in scope also necessitates a new ground of rejection set forth below, because the amendment contains new matter. As such, since all claims stand rejected under 35 U.S.C. § 112(a), the Applicant’s request for a notice of allowance (see Response 11–12) is respectfully denied.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement(s) filed on February 3, 2021, November 18, 2020, and August 25, 2020 comply with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore have been placed in the application file. The information referred to therein has been considered as to the merits.
CLAIM REJECTIONS – 35 U.S.C. § 112(A)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 Claims 2–25 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2
The specification fails to disclose “deferring, in response to determining that the particular audio response matches the particular voice interaction label, interaction with the user to a later time, the interaction including transmitting one or more interaction parameters specified in the content metadata for the matched particular voice label to an account of the user.” (Emphasis added).
The Applicant has not pointed out where the amended claim is supported, (see Response 8) nor does there appear to be a written description of the claim limitation in the application as filed. 
Moreover, while the foregoing statement is sufficient for a prima facie case of lack of new matter, see MPEP § 2163.04(I.)(B), a full review of the specification confirms that this new limitation is never disclosed. To the contrary, the specification discloses the opposite of what is now claimed:
In the “ABC123” example (paragraphs 49–52), the interaction label SEND_PH_NUMBER is configured to send a gym’s phone number to a user depending on the information that the user supplies for one “Interaction Parameter” called “Phone Number.” This interaction parameter causes the user computing device to listen for the user’s phone number, not the gym’s phone number:
In the example embodiment, SEND_PH_NUMBER includes an Interaction Parameter of a Phone Number. As such, the content metadata causes the user computing device to listen for a contact number (e.g., a mobile phone number) to which the gym's phone number may be sent. Upon receiving voice response data of “Yes” (indicating that the user wants the gym's phone number) from the user computing device, the content management computing device sends the phone number of the gym to a message account associated with the user computing device. If the user provides a phone number (responsive to the Interaction Parameter of Phone Number) with text message capabilities, the message may be sent via text.
(Spec. ¶ 52).
Accordingly, paragraphs 50–52 fail to disclose deferring an interaction to a later time “the interaction including transmitting one or more interaction parameters specified in the content metadata,” because the gym’s phone number is not an interaction parameter. Said differently, paragraphs 50–52 fail to defer an interaction that includes the interaction parameter because the user explicitly provides the interaction parameter as part of the claimed particular audio response—which the claimed invention receives and detects well before 
Similarly, in the DEF456 example, the “Interaction Parameters include Product Names, Product Attributes, and Product Quantities,” and “[t]herefore, the content management computing device causes the user computing device to listen for such parameters in the voice response data.” (Spec. ¶ 55). In other words, there is never any deferral; the user must provide an audio response that is responsive to the interaction parameters, and the future interaction only occurs after the user has already provided the interaction parameters. The GHI789 and JKL012 examples describe the same arrangement. (See Spec. ¶¶ 56–58).
Accordingly, since the Applicant has not pointed out where the amendment to the claim is supported, and since there does not appear to be a written description of the claim limitation in the application as filed, claim 2 is rejected under 35 U.S.C. § 112(a) for reciting new matter.
Claims 3–8 and 22–25
Claims 3–8 and 22–25 depend from claim 2, and therefore inherit the new matter recited by their parent claim. As such, these claims are rejected for the same reason as their parent claim.
Claim 9
The specification fails to disclose “deferring, in response to determining that the particular audio response matches the particular voice interaction label, interaction with the user to a later time, the interaction including transmitting one or more interaction parameters specified in the content metadata for the matched particular voice label to an account of the user.” (Emphasis added).
The Applicant has not pointed out where the amended claim is supported, (see Response 8) nor does there appear to be a written description of the claim limitation in the application as filed. 
Moreover, while the foregoing statement is sufficient for a prima facie case of lack of new matter, see MPEP § 2163.04(I.)(B), a full review of the specification confirms that this new limitation is never disclosed. To the contrary, the specification discloses the opposite of what is now claimed:
In the “ABC123” example (paragraphs 49–52), the interaction label SEND_PH_NUMBER is configured to send a gym’s phone number to a user depending on the information that the user supplies for one “Interaction Parameter” called “Phone Number.” This interaction parameter causes the user computing device to listen for the user’s phone number, not the gym’s phone number:
In the example embodiment, SEND_PH_NUMBER includes an Interaction Parameter of a Phone Number. As such, the content metadata causes the user computing device to listen for a contact number (e.g., a mobile phone number) to which the gym's phone number may be sent. Upon receiving voice response data of “Yes” (indicating that the user wants the gym's phone number) from the user computing device, the content management computing device sends the phone number of the gym to a message account associated with the user computing device. If the user provides a phone number (responsive to the Interaction Parameter of Phone Number) with text message capabilities, the message may be sent via text.
(Spec. ¶ 52).
Accordingly, paragraphs 50–52 fail to disclose deferring an interaction to a later time “the interaction including transmitting one or more interaction parameters specified in the content metadata,” because the gym’s phone number is not an interaction parameter. Said differently, paragraphs 50–52 fail to defer an interaction that includes the interaction parameter because the user explicitly provides the interaction parameter as part of the claimed particular audio response—which the claimed invention receives and detects well before 
Similarly, in the DEF456 example, the “Interaction Parameters include Product Names, Product Attributes, and Product Quantities,” and “[t]herefore, the content management computing device causes the user computing device to listen for such parameters in the voice response data.” (Spec. ¶ 55). In other words, there is never any deferral; the user must provide an audio response that is responsive to the interaction parameters, and the future interaction only occurs after the user has already provided the interaction parameters. The GHI789 and JKL012 examples describe the same arrangement. (See Spec. ¶¶ 56–58).
Accordingly, since the Applicant has not pointed out where the amendment to the claim is supported, and since there does not appear to be a written description of the claim limitation in the application as filed, claim 9 is rejected under 35 U.S.C. § 112(a) for reciting new matter.
Claims 10–15
Claims 10–15 depend from claim 9, and therefore inherit the new matter recited by their parent claim. As such, these claims are rejected for the same reason as their parent claim.
Claim 16
The specification fails to disclose “deferring, in response to determining that the particular audio response matches the particular voice interaction label, interaction with the user to a later time, the interaction including transmitting one or more interaction parameters specified in the content metadata for the matched particular voice label to an account of the user.” (Emphasis added).
The Applicant has not pointed out where the amended claim is supported, (see Response 8) nor does there appear to be a written description of the claim limitation in the application as filed. 
Moreover, while the foregoing statement is sufficient for a prima facie case of lack of new matter, see MPEP § 2163.04(I.)(B), a full review of the specification confirms that this new limitation is never disclosed. To the contrary, the specification discloses the opposite of what is now claimed:
In the “ABC123” example (paragraphs 49–52), the interaction label SEND_PH_NUMBER is configured to send a gym’s phone number to a user depending on the information that the user supplies for one “Interaction Parameter” called “Phone Number.” This interaction parameter causes the user computing device to listen for the user’s phone number, not the gym’s phone number:
In the example embodiment, SEND_PH_NUMBER includes an Interaction Parameter of a Phone Number. As such, the content metadata causes the user computing device to listen for a contact number (e.g., a mobile phone number) to which the gym's phone number may be sent. Upon receiving voice response data of “Yes” (indicating that the user wants the gym's phone number) from the user computing device, the content management computing device sends the phone number of the gym to a message account associated with the user computing device. If the user provides a phone number (responsive to the Interaction Parameter of Phone Number) with text message capabilities, the message may be sent via text.
(Spec. ¶ 52).
Accordingly, paragraphs 50–52 fail to disclose deferring an interaction to a later time “the interaction including transmitting one or more interaction parameters specified in the content metadata,” because the gym’s phone number is not an interaction parameter. Said differently, paragraphs 50–52 fail to defer an interaction that includes the interaction parameter because the user explicitly provides the interaction parameter as part of the claimed particular audio response—which the claimed invention receives and detects well before 
Similarly, in the DEF456 example, the “Interaction Parameters include Product Names, Product Attributes, and Product Quantities,” and “[t]herefore, the content management computing device causes the user computing device to listen for such parameters in the voice response data.” (Spec. ¶ 55). In other words, there is never any deferral; the user must provide an audio response that is responsive to the interaction parameters, and the future interaction only occurs after the user has already provided the interaction parameters. The GHI789 and JKL012 examples describe the same arrangement. (See Spec. ¶¶ 56–58).
Accordingly, since the Applicant has not pointed out where the amendment to the claim is supported, and since there does not appear to be a written description of the claim limitation in the application as filed, claim 2 is rejected under 35 U.S.C. § 112(a) for reciting new matter.
Claims 17–21
Claims 17–21 depend from claim 16, and therefore inherit the new matter recited by their parent claim. As such, these claims are rejected for the same reason as their parent claim.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached on M-F, 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142


/Justin R. Blaufeld/
Primary Examiner, Art Unit 2142